UNSECURED PROMISSORY NOTE

$500,000.00

October 3, 2016

 

Santa Barbara, California

FOR VALUE RECEIVED, CloudCommerce, Inc., a Nevada Corporation ("Maker") promises
to pay to [               ], a [               ] ("Holder"), the principal sum
of Five Hundred Thousand Dollars ($500,000.00), with Five percent (5%) interest
per annum, with the principal of this Unsecured Promissory Note (the "Note")
payable as set forth in Section 2, below.

1.         PURPOSE OF NOTE

This Note is for the purpose of funding operations.

2.         PAYMENT OF PRINCIPAL

The Principal Sum is Five Hundred Thousand Dollars ($500,000) plus accrued and
unpaid interest.  The total Consideration is Five Hundred Thousand
Dollars ($500,000) payable by wire. The Holder shall pay Thirty-Six Thousand
Dollars ($36,000) of the Consideration upon execution of this Note (the "Initial
Consideration"). The Holder may pay additional Consideration to the Maker in
such amounts as the Holder may choose in its sole discretion (the "Additional
Consideration"). The Principal Sum due to the Holder, and as referenced
hereinafter, shall be the Initial Consideration plus any Additional
Consideration actually paid by the Holder.  The Maker is only required to repay
the amount funded and the Maker is not required to repay any unfunded portion of
this Note, nor shall any interest or other rights or remedies granted herein
extend to any unfunded portion of this Note. 

3.         MATURITY DATE

The entire principal, and any accrued and unpaid interest, of this Note shall be
due and payable on demand, but in no case later than October 3, 2019. 

4.         PREPAYMENT

Maker may prepay all or any portion of the principal of this Note at any time
without penalty or premium.

5.         DEFAULT

5.1       Events of Default.  At the election of Holder, the entire principal
balance of this Note shall become immediately due and payable upon the
occurrence of any one or more of the following events of default:

-1-

--------------------------------------------------------------------------------


5.1.1    Failure to Pay.  Maker fails to pay any amount due under this Note
within ten (10) days of the due date therefore;

5.1.2    Insolvency.  Maker makes an assignment for the benefit of any one or
more of its creditors; or

5.1.3    Bankruptcy.  There is commenced with respect to Maker a bankruptcy
proceeding under the Bankruptcy Code, as amended from time to time.

5.2       Holder's Election.  Holder's failure to exercise the election
described in this Section 4 with respect to any event of default shall not
constitute a waiver of the right to exercise such election upon the occurrence
of any subsequent default.

6.         GENERAL PROVISIONS

6.1       Medium.  All sums due hereunder shall be paid in lawful money of the
United States of America.

6.2       Gender; Number.  In this Note, the singular shall include the plural,
each gender shall include the other, and this Note shall be the joint and
several obligation of each Maker.

6.3       Waiver. Maker, for itself and its legal representatives, successors,
and assigns, expressly waives demand, notice of nonpayment, presentment for
demand, presentment for the purpose of accelerating maturity, dishonor, notice
of dishonor, protest, notice of protest, notice of maturity, and diligence in
collection.

6.4       Governing Law.  This Note shall be construed in accordance with the
laws of the State of Nevada.  Each Maker hereby consents to the jurisdiction of
the courts of the State of Nevada with respect to any matter relating to the
enforcement of any rights created by or evidenced in this Note.

6.5       Captions. The section and subsection headings in this Note are
included for purposes of convenience and reference only and shall not affect in
any way the meaning or interpretation of this Note.

6.6       Collection Costs.  If any action is commenced to construe the terms
and conditions of this Note or enforce the rights of Holder hereunder, then the
party prevailing in that action shall recover as part of the judgment its entire
attorneys' fees and costs in that action, as well as all costs and fees of
enforcing any judgment entered therein.

-2-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned Maker has executed this Note on the date set
forth below.

 

 

 

Holder   Maker [              ]   CLOUDCOMMERCE, INC.     a Nevada Corporation  
                     
 
 
 
Name:   Andrew Van Noy Title:   Chief Executive Officer

 

 

 

 

 

 

 

-3-